UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Speed Commerce, Inc. (f/k/a Navarre Corporation) (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: (f/k/a NAVARRE CORPORATION) NOTICE OF ANNUAL MEETING OF SHAREHOLDERS October23, 2013 Please take notice that the Annual Meeting of the Shareholders of Speed Commerce, Inc., f/k/a Navarre Corporation (the “Company”) will be held at the time and place and for the purposes indicated below. TIME 2:30p.m., Central Daylight Time, on Wednesday, October23, 2013 PLACE Hyatt Regency North Dallas/Richardson 701 E. Campbell Road Richardson, Texas 75081 ITEMS OF BUSINESS 1. To elect the five nominees for the Board of Directors named in the attached Proxy Statement for the terms as described; 2. To ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the Company’s 2014 fiscal year; 3. To conduct an advisory vote on named executive officer compensation for the fiscal year ended March 31, 2013 as disclosed in the accompanying Proxy Statement (“Say on Pay”); and 4. To transact such other business as may properly come before the meeting or any adjournments thereof. ADJOURNMENTS AND POSTPONEMENTS Any action on the items of business described above may be considered at the Annual Meeting at the time and on the date specified above or at any time and date to which the Annual Meeting may be properly adjourned or postponed. ANNUAL REPORT Our 2013 Annual Report, which includes a copy of our Annual Report on Form10-K, accompanies this Proxy Statement. RECORD DATE You can vote if you were a shareholder of record at the close of business on August30, 2013. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held October 23, 2013 The following materials, also included with this Notice, are available for view on the Internet: •
